 

ease 4:13-mj-00755-BJ Documeml Filed 12/10/1 'Pa§gR,l;!})]¢§;r\>j/r§lr§§ T(\)?z"pms

FYLF:D

,.......,..._»-¢~,

iN THE UNITED sTATEs DIsT cr Co R:T»'\ , la l
FoR THE NoRTHERN DlsTRIC oF TE s" l 293

 

 

FoRT WoRTH Divisl z W._*..,W._.A,»M_,,\. _
(`,.`! FlRK. U.S, Dl§'l RICT COURT
UNITED sTATEs oF AMERICA “»-_BW---

l

 

 

v. NO. 4:18-1\/11- f] 55

DONALD HOWARD CONKRIGHT (()l)
CRIMINAL COMPLAINT

I, Task Force Officer Casey Allen, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

Alleged Offense:

From on in or around October 2018 to the present, in the Northern District of
Texas, defendant Donald Howard Conkright devised a scheme to defraud the
Crowley Independent School District, and to obtain money and property by means
of materially false and fraudulent pretenses, representations and promises, and for
the purpose of executing that scheme, he caused to be transmitted by means of
wire communication in interstate commerce certain signals and sounds, all done in
violation of 18 U.S.C. § 1343.

Probable Cause:

I, Task Force Officer Casey Allen, am a Detective with the Fort Worth Police

Department (FWPD), am currently detailed to the Federal Bureau of Investigation (FBI), and

was deputized by the FBI under Title 21, United States Code, as a member of the FBI’s

Financial Crimes Task Force. The statements set forth in this affidavit are true and correct to

the best of my knowledge and belief, but are not inclusive of all the evidence or information

in the case.

Criminal Complaint - Page l

Case 4:18-mj-OO755-B.] Document 1 Filed 12/10/18 Page 2 of 7 Page|D 2

THE SCHEME TO DEFRAUD

 

l. Crowley Independent School District, hereinafter referred to as Crowley ISD, is a
public-school district, which is headquartered at 512 Peach Street, Crowley, Texas, and
located in the Northem District of Texas.
2. As part of its ongoing operations, Crowley ISD routinely paid vendors by check, wire
transfer and automated clearing house (ACH). One of those vendors Who Crowley ISD
routinely paid was Steele & Freeman, Inc. (Steele Freeman), a commercial construction
company which operates in and around North Texas and Southern Oklahoma.
3. Gn or about Gctober 24, 2018, the Director of Account for Crowley ISD received an
email from ‘drowland@steelefreeman.net’. The email included the subject line, “BANKING
INFORMATION FOR ACH SETUP” (emphasis original). The email purportedly came from
‘Dena Rowland’ who was employed as an accountant for Steele Freeman. The email also
purportedly provided updated banking information for Steele Freeman, and specifically
included the following:

BANK NAME: IBERIABANK

BANK ADDRESS: 5601 OVERSEAS HIGHWAY, MARATHON, FL

33050

ACCOUNT NUMBER: 12103671139

ROUTING NUMBER: 265270413

(Emphasis original).
4. Based on the email dated October 24, 2018, Crowley ISD sent a $l test payment via
ACH to the Iberia Bank account ending in X1139. The next day, another email was sent to

Crowley ISD’s Director of Accounting from the same drowland@steelefreeman.net email

address, which confirmed receipt of the $l ACH test transaction

Criminal Complaint - Page 2

 

Case 4:18-mj-OO755-B.] Document 1 Filed 12/10/18 Page 3 of 7 Page|D 3

As a result of the emails from drowland@steelefreeman.net and confirmation ACH
transaction, Crowley ISD believed any incoming invoices from Steele Freeman were to be
paid to the Iberia Bank account ending in X1139.

5. On or about November 13, 2018, Crowley ISD sent an ACH transaction to the Iberia
Bank account ending in X1139 in the amount of approximately $522,588.98. The ACH
transaction was payable to Steele & Freeman.

6. On or about November 14, 2018, Crowley I,SD sent an ACH transaction to the Iberia
Bank account ending in X1139 in the amount of approximately $1,473,126.54. The ACH
transaction was payable to Steele & Freeman.

7. Based upon interviews conducted by your Affiant and a review of financial records
provided by Iberia Bank, the account ending in X1139 is owned by, and under the custody
and control of Conkright. Conkright’s account X1139 was initially opened on or about
October 15, 2018, and was funded with an initial deposit of $1,000.00.

8. On or about November 13, 2018, Conkright’s account X1139 received the first ACH
transaction from Crowley ISD, payable to Steele Freemen in the amount of approximately
$522,904.98. Conkright has never been employed by, maintained an ownership interest in,
or had any financial relationship with, or on behalf of, Steele Freeman.

9. A review of Conkright’s account X1139, indicated on or about November 13, 2018,
Conkright made at least 10 withdrawal transactions, which totaled approximately $52,665.77
or more. A review of these transactions included debit card transactions, cash withdrawals

and checks drawn of account Xl 139.

Criminal Complaint - Page 3

Case 4:18-mj-OO755-B.] Document 1 Filed 12/10/18 Page 4 of 7 Page|D 4

10. On or about November 14, 2018, Conkright’s account X1139 received the second
ACH transaction from Crowley ISD, payable to Steele Freeman in the amount of
approximately $1,473,126.54.

ll. A review of Conkright’s account X1139, indicated on or about November 14, 2018,
Conkright made at least 12 withdrawal transactions, which totaled approximately
$1,622,183.00. A review of these transactions included debit card transactions, cash
withdrawal, checks, internal transfers, and international wire transfers. lncluded with the
transactions was a $750,000.0() transfer to an Iberia Bank savings account ending in X4241.
Based on a review of financial records, Iberia Bank account ending in X4241 is owned by,
and under the custody and control of Conkright.

12. Between on or about November 15, 2018, and November 18, 2918, Conkright made
at least 29 withdrawal transactions, which totaled about $291,462.31.

13. Based on a review of video surveillance provided by Iberia Bank, your Affiant has
identified Conkright to be present in Iberia Bank branch locations during the period of the
scheme to defraud. Additionally, your Affiant has learned from bank investigators
Conkright told Iberia Bank employees the money he received on behalf of Steele Freeman
was part of his girlfriend’s inheritance

14. Among the withdrawals Conkright made from his account X1139, on or about
November 16, 2018, Conkright sent a wire transfer in the amount of approximately

$69,205.00 to K. Jewelers Inc. Based on information provided by Iberia Bank employees,

Criminal Complaint - Page 4

Case 4:18-mj-OO755-B.] Document 1 Filed 12/10/18 Page 5 of 7 Page|D 5

Conkright indicated to Iberia Bank branch employees he had purchased a new Rolex watch.
Conkright was observed by Iberia Bank branch employees wearing a watch.

15. Your Affiant has reviewed records provided by K. Jewelers related to Conkright. On
or about November, 16, 2018, Conkright made two purchases at K.Jewelers, located in
l\/liami, Florida. First, Conkright purchased an 18 karat yellow gold Rolex “President
Bracelet Silver Roman Dial,” priced at about $32,830.19. ln addition, Conkright purchased
an 18 karat yellow gold Rolex “Submariner with Date,” priced at about $34,250.00. With
sales tax, the total charges were about $71,205.00.

16. A review of K. Jewelers sales order number S9571, dated November 16, 2018, include
a $2,000.00 payment with an Iberia Bank debit card ending in X2249, in the name of
Conkright, and a balance of $69,2()5.0(). In addition, K. Jewelers retained a copy of
Conkright’s driver’s license and a copy of Conkright’s Iberia Bank debit card ending in
X2249. In addition, your Affiant has reviewed surveillance photos of Conkright located in
the K. Jewelry location in Miami, Florida.

17. Your Affiant has reviewed financial records provided by Iberia Bank for Conkright’s
account X4241. Conkright’s account X4241 was initially opened on or about October 15,
2018, and was funded with an initial deposit of $1,026.62. The only other deposit in
Conkright’s account X4241 was the $750,000.00 transfer from account X1139 on or about

November 14, 2018.

Criminal Complaint - Page 5

Case 4:18-mj-OO755-B.] Document 1 Filed 12/10/18 Page 6 of 7 Page|D 6

18. On or about November 15, 2018, Conkright’s account X4241 sent a wire transfer to
B.M. Inc. in the amount of $128,029.87. Your Affiant has learned B.M. lnc. is a car
dealership, which is located in l\/liami, Florida, which sells various high-end vehicles
including but not limited to BMWS.
19. On or about November 14, 2018, Conkright purchased a 2018 BMW M3. Your
Affiant has reviewed records from the State of Florida, Department of Highway Safety and
Motor Vehicles, which identified Conkright was registered as the owner of the vehicle, and
listed Conkright’s address and driver’s license number.
20. Your Affiant has interviewed representatives of B.M. Inc., who confirmed Conkright
paid for his 2018 BMW M3 with a wire transfer in the amount of approximately
$128,029.87.
21. As a result of the scheme and artifice to defraud by Conkright, Crowley ISD lost
approximately $1,995,715.52.
INTERSTATE WIRE COMMUNICATIONS

22. During the course of his scheme to defraud, and in furtherance of it, Conkright
caused a number of interstate wire communications to be sent. Among them, for instance,

A. On or aboutl 1/13/2018, Conkright caused an ACH wire transfer to be sent from

Crowley ISD’s bank account located in the Northern District of Texas to his bank

account in Florida in the amount of approximately $522,588.98.

Criminal Complaint - Page 6

 

Case 4:18-mj-OO755-B.] Document 1 Filed 12/10/18 Page 7 of 7 Page|D 7

B. On or aboutl 1/14/2018, Conkright caused an ACH wire transfer to be sent from
Crowley ISD’s bank account located in the Northern District of Texas to his bank
account in Florida in the amount of approximately $1,473,126.54.

Based upon the above facts and circumstances, I respectfully submit that there is
probable cause to believe that Donald Howard Conkright devised a scheme to defraud the
Crowley Independent School District, and to obtain money and property by means of
materially false and fraudulent pretenses, representations and promises, and for the purpose
of executing that scheme, he caused to be transmitted by means of wire communication in

interstate commerce certain signals and sounds, all done in violation of 18 U.S.C. §1343.

Casey Allen ’

Task Force Officer
U.S. Federal Bureau of Investigation

SWORN AND SUBSCRIBED before me, at / ~bfg p.m., this 10th day of
December, 2018 in Fort Worth,

.. ~
‘
'¢’

    
 

Criminal Complaint - Page 7

